    CASE 0:20-cv-01302-WMW-DTS Document 32-2 Filed 06/08/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


                                                      Court File No. 0:20-cv-01302-WMW-
 Jared Goyette, on behalf of himself and                                            DTS
 other similarly situated individuals,

               Plaintiff,

        v.

 City of Minneapolis; Minneapolis Chief of
 Police Medaria Arradondo, in his
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official                SUPPLEMENTAL AFFIDAVIT IN
 capacity; Minnesota Department of Public                SUPPORT OF MOTIONS FOR
 Safety Commissioner John Harrington, in                TEMPORARY RESTRAINING
 his individual and official capacity;                         ORDER AND CLASS
 Minnesota State Patrol Colonel Matthew                           CERTIFICATION
 Langer, in his individual and official
 capacity; and John Does 1-2, in their
 individual and official capacities,

               Defendants.


       I, Pari I. McGarraugh, state as follows:

       1.     I am one of the attorneys representing Plaintiff Jared Goyette in this matter.

       2.     I make this declaration for the purpose of making available durable and

accessible copies of video footage depicting some of the incidents referenced in Plaintiff’s

complaint for the Court’s convenience.

       3.     On June 2, 2020, NBC video and photojournalist Ed Ou posted a video to

Twitter depicting an incident during which he was injured by the Minnesota State Patrol.



                                             1
    CASE 0:20-cv-01302-WMW-DTS Document 32-2 Filed 06/08/20 Page 2 of 3



This incident is referenced in Paragraph 56 of Plaintiff’s Complaint (Dkt. 001). In his

tweet, Ou described the incident:

              This weekend, journalists in a group covering the protests in
              Minneapolis were hit with pepper spray, concussion grenades,
              batons, and tear gas by Minnesota State Patrol. We had our
              cameras out, press badges on and were clearly identifiable as
              media. I ended up with 4 stitches.

A true and correct copy of the video posted by Mr. Ou, retrieved from

https://twitter.com/edouphoto/status/1267958349477249024, is attached as Exhibit 1.

       4.     As described in Paragraph 46 of the Complaint, on May 30, a Minneapolis

police officer approached Adams with a weapon pointed directly at him and, even after

Adams identified himself as press, the officer threw him to the ground. While Adams was

lying face down on the ground, another officer slowly walked by him. When Adams again

said, “I’m press,” and held up his credential, this officer casually pepper sprayed Adams

directly in the face at close range, then continued strolling. A true and correct video of this

incident, posted by Adams to Twitter on May 31, 2020 and retrieved from

https://twitter.com/MichaelAdams317/status/1267203751913422849             is   attached    as

Exhibit 2.

       5.     As described in Paragraph 16 of the Complaint, CNN correspondent Omar

Jimenez was arrested on national television despite asking the State Patrol to “put us back

where you want us, we are getting out of your way.” A true and correct copy of the live

broadcast retrieved from https://www.youtube.com/watch?v=ftLzQefpBvM is attached as

Exhibit 3.



                                              2
    CASE 0:20-cv-01302-WMW-DTS Document 32-2 Filed 06/08/20 Page 3 of 3



        I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct to the best of my knowledge.


Dated: June 6, 2020                     /s/ Pari I. McGarraugh
                                        Pari I. McGarraugh
70216577 v1




                                         3
